                        Case 5:20-cv-04623-BLF Document 32 Filed 12/01/20 Page 1 of 4


                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     Daniel R. Gherardi (SBN 317771)
                       140 Scott Drive
                   3   Menlo Park, California 94025
                       Telephone: +1.650.328.4600
                   4   Facsimile: +1.650.463.2600
                       matt.rawlinson@lw.com
                   5   daniel.gherardi@lw.com

                   6      Michele D. Johnson (SBN 198298)
                       650 Town Center Drive, 20th Floor
                   7   Costa Mesa, California 92626
                       Telephone: +1.714.540.1235
                   8   Facsimile: +1.714.755.8290
                       michele.johnson@lw.com
                   9
                           Colleen C. Smith (SBN 231216)
               10      12670 High Bluff Drive
                       San Diego, California 92130
               11      Telephone: +1.858.523.5400
                       Facsimile: +1.858.523.5450
               12      colleen.smith@lw.com

               13         Gavin M. Masuda (SBN 260480)
                       505 Montgomery Street, Suite 2000
               14      San Francisco, California 94111
                       Telephone: +1.415.391.0600
               15      Facsimile: +1.415.395.8095
                       gavin.masuda@lw.com
               16
                       Attorneys for Defendants
               17
                       [Additional Counsel on Signature Page]
               18
                                                  UNITED STATES DISTRICT COURT
               19
                                             NORTHERN DISTRICT OF CALIFORNIA
               20
                                                        SAN JOSE DIVISION
               21

               22      IN RE ENPHASE ENERGY, INC. DERIVATIVE         LEAD CASE NO. 3:20-cv-04623-BLF
                       LITIGATION
               23
                                                                     JOINT NOTICE OF RELATED CASE
               24                                                    AND STIPULATION AND
                                                                     [PROPOSED] ORDER ON
               25                                                    CONSOLIDATION

               26

               27

               28

                                                                             JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                               AND STIP. ON CONSOLIDATION
                                                                                  CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 32 Filed 12/01/20 Page 2 of 4


                   1          WHEREAS, on November 18, 2020, Plaintiff Anthony R. Buch (“Plaintiff Buch”) filed

                   2   a verified stockholder derivative complaint purportedly on behalf of Enphase Energy, Inc.

                   3   (“Enphase”) against Badrinarayanan Kothandaraman, Eric Branderiz, Mandy Yang, Steven J.

                   4   Gomo, Benjamin Kortlang, Richard Mora, and Thurman J. Rodgers (collectively, the “Individual

                   5   Defendants”), and with Enphase, “Defendants”), captioned Buch v. Kothandaraman, Case No.

                   6   3:20-cv-08131-AGT (the “Buch Action”);

                   7          WHEREAS, the allegations in the Buch Action are substantially similar to the

                   8   allegations raised in a securities class action captioned Hurst v. Enphase Energy, Inc., Case No.

                   9   5:20-cv-04036-BLF (the “Hurst Action”), as well as two previously filed verified derivative

               10      actions, which, on November 20, 2020, the Court consolidated and appointed co-counsel (the

               11      “Consolidated Action”) (Dkt. No. 31) (the “Order”);

               12             WHEREAS, pursuant to Paragraph 9 of the Court’s Order, Defendants and Plaintiff

               13      Buch, respectfully submit this Joint Notice of Related Case and Stipulation on Consolidation and

               14      contend that this case should be related to and formally consolidated into the Consolidated

               15      Action;

               16             WHEREAS, pursuant to paragraph 10 of the Court’s Order, Defendants and Plaintiff

               17      Buch agree that the terms of the order entered in Shen v. Kothandaraman, Case No. 3:20-cv-

               18      04623-CRB (the “Shen Action”), on September 24, 2020 staying the Shen Action pending

               19      resolution of the motion to dismiss in the related Hurst Action, shall also apply to the Buch

               20      Action. For the avoidance of doubt, Defendants shall not be required, during the pendency of the

               21      stay, to respond to any complaint or amended complaint filed in the Consolidated Action, the

               22      Buch Action, or any action later consolidated into the Consolidated Action;

               23             WHEREAS, the Individual Defendants hereby accept service of the complaint filed in the

               24      Buch Action, provided, however, that the acceptance of service shall not waive any rights, claims

               25      and defenses other than a defense as to the sufficiency of service;

               26             WHEREAS, this Joint Notice and Stipulation is without prejudice to any and all other

               27      defenses Defendants may assert in this or any of the above-referenced actions, including, but not

               28      limited to, jurisdictional defenses such as forum non conveniens and improper venue, or any
                                                                      2
                                                                                             JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                               AND STIP. ON CONSOLIDATION
                                                                                                  CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 32 Filed 12/01/20 Page 3 of 4


                   1   other procedural or substantive challenge to the Consolidated Action, and without prejudice to

                   2   any and all claims Plaintiff Buch may assert.

                   3            IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for

                   4   Defendants and Plaintiff Buch, and subject to approval by the Court, that:

                   5            1.     The stay of proceedings ordered in the Shen Action is temporarily lifted for the

                   6   sole and limited purpose of the filing of, and ruling on, this stipulation and [proposed] order.

                   7            2.     The Buch Action is hereby consolidated into the Consolidated Action for all

                   8   purposes, including pre-trial proceedings and trial, pursuant to Federal Rule of Civil Procedure

                   9   42(a).

              10                3.     All other terms of the Order in the Consolidated Action, Dkt. No. 31, shall

              11       continue to apply to the Consolidated Action now including the Buch Action.

              12

              13       Dated: December 1, 2020                                   LATHAM & WATKINS LLP

              14

              15                                                           By /s/ Colleen C. Smith
                                                                              Colleen C. Smith
              16
                                                                                 Attorneys for Defendants
              17

              18       Dated: December 1, 2020                                   EDELSON LECHTZIN LLP
              19
                                                                           By /s/ Eric Lechtzin
              20                                                              Eric Lechtzin (SBN 248958)
                                                                              3 Terry Drive, Suite 205
              21                                                              Newton, PA 18940
                                                                              Telephone: (215) 867-2399
              22                                                              Facsimile: (267) 685-0676
                                                                              elechtzin@edelson-law.com
              23
                                                                                 Attorneys for Plaintiff BUCH
              24

              25                Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this Joint Notice and
              26       Stipulation.
              27                                                                 /s/ Colleen C. Smith
              28                                                                 Colleen C. Smith
                                                                             3
                                                                                               JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                                                 AND STIP. ON CONSOLIDATION
                                                                                                    CASE NO. 3:20-CV-04623-BLF
                         Case 5:20-cv-04623-BLF Document 32 Filed 12/01/20 Page 4 of 4


                   1                                     ORDER

                   2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

                   3

                   4            December 2, 2020
                       Dated: _______________                         _____________________________
                                                                      The Hon. Beth Labson Freeman
                   5
                                                                      United States District Judge
                   6

                   7

                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                              4
                                                                           JOINT NOTICE OF RELATED CASE
ATTORNEYS AT LAW
 SILICON VALLEY
                                                                             AND STIP. ON CONSOLIDATION
                                                                                CASE NO. 3:20-CV-04623-BLF
